Citation Nr: 1022037	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-37 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on a need 
for regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1974, August 1974 to June 1983, and from October 
1981 to June 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

Following the most recent supplemental statement of the case 
in October 2009, the Veteran submitted additional evidence in 
support of his claim and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's need for regular aid and attendance is not due 
to his service-connected disabilities; and the Veteran is not 
permanently housebound by reason of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on either 
the need for aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. § 1114 (West 
2009); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of a letter 
dated in August 2009.  See also letter dated in April 2007.  
The RO issued a statement of the case in October 2007, and 
supplemental statements of the case in January 2008, and 
October 2009.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim herein 
decided, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notice provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with adjudication of the claims by 
the RO subsequent to the claimants receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the October 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Furthermore, the Board finds that if there is 
any deficiency in the notice to the Veteran or the timing of 
the notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Special Monthly Compensation

The Veteran contends that he is entitled to special monthly 
compensation (SMC) based on a need for regular aid and 
attendance or on housebound status, because his service-
connected posttraumatic stress disorder (PTSD) renders him 
unable to protect himself from the hazards or dangers 
incident to his daily environment, specifically to prevent 
him from hurting himself or committing suicide.  Service 
connection is currently in effect for residuals of a fracture 
of the tibia and fibula, rated as noncompensably disabling, 
and PTSD rated as 70 percent disabling.  By a rating decision 
in August 2003, the RO also granted entitlement to individual 
unemployability (TDIU).  Most recently by a rating decision 
in January 2010, the Veteran was determined to be mentally 
incompetent to handle his funds for VA purposes.  

A January 2007 Statement of Attending Physician, recorded a 
history of PTSD, small bowel obstruction, and a back 
condition.  Identified symptoms included constant diarrhea 
and chronic back pain with use of a walker or wheelchair.  
The Veteran required assistance leaving the home, due to 
minimal ambulation with a walker or a wheelchair, and he was 
not bedridden.  The clinician determined that the Veteran 
required assistance with walking, dressing, undressing, 
attending the needs of nature, and keeping himself clean.  It 
was noted that the Veteran suffered panic attacks when he was 
around other people.  The clinician opined that the Veteran 
was physically and mentally unable to protect himself from 
the everyday hazards of life.  

VA treatment records contain findings of suicidal ideation 
and plan as reported by the Veteran and his wife, along with 
a history of a suicide attempt in the 1990's.  The records 
also document complaints of panic attacks, nightmares, 
anxiety, depression, isolative behavior, and increased 
irritability.  In October 2006, the Veteran's wife reported 
that the Veteran stayed in bed most of the time and only got 
up once a day.  In January 2007 his wife indicated that the 
Veteran was taking more medication than ordered when she was 
not present to monitor his intake.

On VA aid and attendance examination in December 2007, the 
Veteran reported inability to walk much or bathe himself due 
to shortness of breath and degenerative disc disease of the 
lumbar spine.  He did not drive and never left the house 
except for doctor's appointments.  The Veteran did not want 
to be around other people.  He felt nervous and upset around 
other people.  The examiner indicated that the Veteran was 
depressed and anxious, and experienced panic attacks.  The 
examiner diagnosed fractured right tibia/fibula with no 
residuals, small bowel obstruction with hemicolectomy with 
chronic constipation followed by loose stools, chronic 
obstructive pulmonary disease, diet-controlled diabetes 
mellitus, chronic dizziness and leg weakness, obesity, 
gastroesophgeal reflux disease, and depression and anxiety 
with panic attacks.  The examiner opined that the Veteran was 
confined to his home and required the help of another person, 
however, the Veteran's mental health problem did not qualify 
him for aid and attendance.

VA clinical treatment notes in 2008, recorded complaint of 
memory problems.  In March 2009, a clinician noted that the 
Veteran became bedridden due to terminal cancer. 

On VA mental health evaluation in July 2009, the Veteran 
reported significant depressive symptoms, including depressed 
mood, crying spells, poor concentration, fatigue, anhedonia, 
nightmares, panic symptoms, fear of fire, auditory 
hallucinations ongoing for the past 5 or 6 years, insomnia, 
problems with anger, and daily suicidal thinking.  The 
examiner noted a history of significant alcohol dependence 
that preexisted service, and worsening physical health.  The 
Veteran had severe COPD with periods of hypoxia during which 
he would actually stop breathing and go into a seizure-like 
episode.  The Veteran and his wife reported periods when the 
Veteran became disoriented apparently secondary to hypoxia 
COPD.  On examination, the examiner noted that the Veteran's 
social skills, reasoning, memory and judgment were poor.  His 
thought process was cloudy and generally sedated, although 
logical.  Affect was primarily depressed and he showed signs 
of psychomotor retardation.  His intelligence was determined 
to be below average due to COPD and apparent lack of oxygen.  
The examiner described significant impairment of the 
Veteran's activities of daily living, such as feeding, 
clothing, and bathing, which the examiner attributed to the 
Veteran's physical health problems and cognitive 
difficulties.  The examiner opined that the Veteran's 
cognitive decline was due to his physical disabilities, most 
notably COPD and a history of extreme alcohol dependence, as 
opposed to PTSD or depression.  The examiner attributed his 
auditory hallucinations to dementia as opposed to an actual 
psychotic disorder.

The examiner found that the Veteran's diagnosis of PTSD was 
questionable, although the diagnosis was continued.  The 
primary diagnosis was borderline personality disorder 
histrionic with dependent features.  The examiner also 
diagnosed severe recurrent major depressive disorder, related 
to alcohol dependence and poor physical health; dementia, not 
otherwise specified; and alcohol dependence in full sustained 
remission, which preexisted service.  The examiner determined 
that the Veteran's depression with associated suicidal 
thoughts was related to his history of alcohol dependence and 
subsequent medical problems, most significantly, COPD, back 
pain and incontinence.  The examiner found that the Veteran 
was unable to manage his own money in his own best interest, 
as he experienced periods of confusion and disorientation.  
The examiner opined however that the Veteran's PTSD alone did 
not render the Veteran unable to perform daily care on a 
regular basis.  PTSD did not prevent the Veteran from 
protecting himself from hazards in his daily environment, 
feeding himself due to loss of coordination of the upper 
extremities or extreme weakness, attending the wants of 
nature, keeping himself clean and presentable.  PTSD also did 
not render the Veteran bedridden or so as to require the need 
of aid and attendance of another person.  While the Veteran 
had claimed need for aid and attendance to prevent him from 
killing himself, the Veteran had not required psychiatric 
hospitalizations in the previous year, nor had he required an 
increased level of care such as intensive out-patient 
treatment or weekly meetings with his mental health provider.  

In a medical statement in December 2009, a private physician 
opined that the Veteran had a significant psychiatric history 
that included depression and dementia related to a history of 
significant alcohol abuse.  The physician opined that the 
Veteran was unable to manage his financial affairs and was a 
danger to himself if not for his spouse and her constant 
attention to his needs.  

SMC benefits are payable to a Veteran who needs regular aid 
and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  The criteria for establishing the need for aid 
and attendance is set forth in 38 C.F.R. § 3.352(a).

Under the provisions of 38 C.F.R. § 3.352(a), the following 
will be considered in determining the need for regular aid 
and attendance due to service connected disability: the 
inability of the Veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself through loss of 
coordination of the upper extremities; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  An individual who is bedridden meets the 
criteria for aid and attendance.  The regulation provides 
that being "bedridden" means that the condition which, 
through its essential character, actually requires that the 
claimant remain in bed.

For the purposes of this section, the term "bedridden" 
constitutes a condition which, through its essential 
character, requires that an individual actually remain in 
bed.  The fact that a Veteran has voluntarily taken to bed or 
that a physician has prescribed bedrest for a lesser or 
greater portion of the day will not suffice.  Additionally, 
it is only necessary that the evidence establish he is so 
helpless as to need regular aid and attendance, and not that 
there be a constant need.

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Veterans Court has 
held that it is logical to infer a threshold requirement that 
"at least one of the enumerated factors be present."  See 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

SMC also is payable where a Veteran has a single service-
connected disability rated as 100 percent and either (1) he 
or she has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) he or she is permanently housebound by 
reason of service-connected disability or disabilities.

This requirement is met when a Veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, in addition to the service-connected PTSD and 
fractured right tibia/fibula, the Veteran has been diagnosed 
with several nonservice-connected disabilities, chiefly 
severe recurrent major depressive disorder, dementia, colon 
cancer, and COPD.  Other nonservice-connected disabilities 
include small bowel obstruction with hemicolectomy, diabetes 
mellitus, obesity, hypertension, degenerative joint disease 
of the lumbar and thoracic spine, and alcohol dependence in 
full sustained remission.  In this case, the Board must 
consider only the effects of service-connected disabilities 
for the issue at hand.  38 U.S.C.A. § 1114.   

In determining the Veteran's eligibility for SMC it is 
incumbent upon the Board to identify, and disregard, any 
pathology associated with a nonservice-connected disability.  
However, the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

Resolution of these issues requires competent medical 
evidence, which can be provided neither by the Board nor by 
the Veteran himself.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [a lay 
person without medical training is not competent to comment 
on medical matters].

The medical evidence of record makes it clear which of the 
Veteran's symptoms are manifestations of his service-
connected PTSD, and which are manifestations of his 
nonservice-connected physical and mental ailments.  On VA 
mental health examination in July 2009, the examiner noted 
significant depressive symptoms, including depressed mood, 
crying spells, poor concentration, fatigue, anhedonia, 
nightmares, panic symptoms, fear of fire, insomnia, problems 
with anger, and daily suicidal thinking.  The examiner opined 
that the Veteran's depression with associated suicidal 
thoughts was related to his history of alcohol dependence and 
subsequent medical problems, most significantly, COPD, back 
pain and incontinence.  Additionally, other symptoms such as 
auditory cognitive problems, to include dementia, 
hallucinations, poor memory and psychomotor retardation, were 
attributed to his physical disabilities, most notably COPD 
and a history of extreme alcohol dependence, as opposed to 
PTSD.  

With consideration of this competent medical opinion, and in 
the absence of any contrary competent evidence indicating 
that the Veteran's cognitive problems, dementia, depression 
and suicidal ideation are manifestations of his service-
connected PTSD, the Board finds that these symptoms will not 
be considered when considering whether the Veteran needs aid 
and attendance or whether he is housebound.  See Mittleider, 
11 Vet. App. at 182.

Next, the Board must consider whether the evidence indicates 
that a factual need for aid and attendance has been 
established under 38 C.F.R. § 3.352(a) (2009).  In the 
present case there is evidence for and against the claim.

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, which may include a review of medical literature, and 
whether the opinion applied valid medical analysis to the 
significant facts of the case in order to reach the 
conclusion submitted in the opinion.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally 
based on the relative merits of the analytical findings, and 
the probative weight of a medical opinion may be reduced if 
the physician fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of the 
January 2007 Statement of Attending Physician, wherein the 
clinician recorded a history of PTSD, and opined that the 
Veteran was physically and mentally unable to protect himself 
from the everyday hazards of life.  

Although the statement was made by a health-care 
professional, the notation is nevertheless a mere conclusion 
without medical analysis, it does not cite to the Veteran's 
medical history or records, and is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign against contrary evidence on the question of whether 
there is factual need for aid and attendance.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign the opinion).  
Moreover, as discussed below, the evidence of record, to 
include VA examination reports, contradict and therefore do 
not support the January 2007 Statement of Attending Physician 
with respect to severity of the Veteran's service-connected 
and nonservice-connected disabilities.  Therefore, the Board 
finds that the January 2007 statement, while a statement by a 
competent medical professional, is less persuasive in support 
of the claim.

The evidence against the claim consists of the medical 
opinions of VA examiners and the clinical treatment notes, 
which provide a disability picture that is inconsistent with 
a finding that the Veteran's service-connected disabilities 
render him so helpless that he requires the need of aid and 
attendance of another person.  On VA aid and attendance 
examination in December 2007, following an examination and 
interview with the Veteran, the examiner opined that the 
Veteran was confined to his home and required the help of 
another person.  However, the examiner also noted that the 
Veteran's mental health problem did not qualify him for aid 
and attendance.  Similarly, on VA mental health evaluation in 
July 2009, the examiner found that the Veteran's diagnosis of 
PTSD was questionable, and concluded that the Veteran's PTSD 
alone did not render the Veteran unable to perform daily care 
on a regular basis.  PTSD did not prevent the Veteran from 
protecting himself from hazards in his daily environment, 
feeding himself due to loss of coordination of the upper 
extremities or extreme weakness, attending to the wants of 
nature, or keeping himself clean and presentable.  PTSD did 
not render the Veteran bedridden or so as to require the need 
of aid and attendance of another person.  The examiner 
explained that while the Veteran had claimed need for aid and 
attendance to prevent him from killing himself, the Veteran 
had not required psychiatric hospitalizations in the previous 
year, nor had he required an increased level of care such as 
intensive out-patient treatment or weekly meetings with his 
mental health provider.  Moreover, the evidence of records 
supports the VA examiner's July 2009 findings.  Consistent 
with the VA examiner's finding, a private physician in 
December 2009 opined that while the Veteran was a danger to 
himself if not for his spouse and her constant attention to 
his needs, the physician did not reference the Veteran's 
service-connected disabilities.  Rather, the physician noted 
a significant psychiatric history that included depression, 
dementia related to a history of significant alcohol abuse.  
In this case the Board assigns greater weight to the medical 
opinions of the VA examiners in 2007 and 2009, rather than 
the January 2007 Statement of Attending Physician because the 
2007 and 2009 examiners applied medical analysis to the 
significant facts of the case.

Finally, with regards to the service-connected fractured 
right tibia/fibula, the evidence shows that the condition is 
not symptomatic as the treatment records contain no 
complaints, findings or treatment associated with the 
disorder, the VA examiner in December 2007 determined that 
there were no residuals of fractured right tibia/fibula, and 
there is no medical opinion of record to support a finding 
that the Veteran is in need of need for aid and attendance 
due to the service-connected fractured right tibia/fibula.  
And to the extent that in March 2009, a clinician noted that 
the Veteran became bedridden, his condition was attributed to 
terminal cancer, as opposed to a service-connected 
disability. 

Ultimately, the preponderance of the evidence is against a 
finding that the Veteran's need is due to the service-
connected PTSD or fractured right tibia/fibula.  Rather the 
Veteran suffers from a number of nonservice-connected 
disabilities which significantly affect his functional 
ability but are in no way related to his service-connected 
disabilities.  These include the aforementioned COPD, 
recurrent major depressive disorder, dementia, cancer, and 
lumbar and thoracic spine disability.  

Overall, the evidence does not indicate an inability by the 
Veteran to feed or dress himself, or maintain his own 
hygiene.  The evidence also fails to show that assistance is 
required to protect him from the hazards and dangers of his 
daily environment, as a result of the service-connected 
disabilities.  Therefore, a factual need for aid and 
attendance under 38 C.F.R. § 3.352(a) has not been 
established.

In considering this claim, the Board has also considered the 
statements from the Veteran and his wife in support of his 
claim.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence that is to be made after the evidence 
has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, PTSD or residuals of fractured right 
tibia/fibula are not the types of conditions he may provide 
competent evidence on questions of need for aid and 
attendance.  SMC is based on the effect that the Veteran's 
service-connected disabilities have on his ability to live 
independently as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
evidence, which directly addresses the criteria under which 
SMC is evaluated, is more probative than the Veteran's own 
assessment or that of his spouse's with respect to his 
overall disability.

As discussed above, the competent medical evidence shows that 
the Veteran's need for regular care is related to nonservice-
connected disabilities.  Competent medical experts have 
provided these opinions and the Board is not free to 
substitute its own judgment for that of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
reaching its decision, the Board has considered the benefit-
of-the-doubt rule; however, a preponderance of the evidence 
is against the assignment of a SMC based on a need for 
regular aid and attendance.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Thus, the claim must be denied.

As noted above, SMC at the housebound rate is warranted when 
a Veteran has a single service-connected disability rated as 
100 percent disabling and is permanently housebound.  38 
U.S.C.A. § 1114(s) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.350(i) (2009). 

In the present case, there is no dispute as to the fact that 
the Veteran is not in receipt of a service-connected 
disability rated as 100 percent disabling.  Therefore, 
inasmuch as he does not meet the first legal criterion for 
housebound status, his claim for SMC at a housebound rate 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (in a case where the law and not 
the evidence is dispositive, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law).

In conclusion, the evidence does not support the Veteran's 
claim for SMC by reason of the need for regular aid and 
attendance of another person or by reason of being 
housebound.  The Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against his claim for entitlement to SMC, 
the appeal is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to special monthly compensation based on a need 
for regular aid and attendance or on housebound status is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


